Citation Nr: 0107896	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for amebic 
dysentery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.G.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
January 2000, and a substantive appeal was received in 
February 2000.  The veteran and a witness testified at a 
personal hearing at the RO in April 2000.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
productive of no more than moderate disability; on clinical 
examination there was no marked deformity, pain on 
manipulation and accentuated use, swelling on use, or 
characteristic callosities.

2.  The veteran's service-connected amebic dysentery is 
productive of a disability picture which more nearly 
approximated moderately severe impairment with frequent 
exacerbations.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5276 
(2000).

2.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for the veteran's service-
connected amebic dysentery have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.7, 4.114, Part 4, 
Diagnostic Codes 7321, 7323 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
pertinent VA examination reports (all of which the Board 
finds to be adequate for rating purposes), VA hospital 
records, medical records documenting the results of 
specialized medical testing, and a transcript of an April 
2000 RO hearing.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  

Additionally, the record shows that the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the disabilities 
at issue.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board also notes a June 2000 letter from the veteran in 
which he indicated that he had presented all of the evidence 
available to him and would not be offering any additional 
evidence.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

II.  Bilateral Pes Planus

The veteran contends that his bilateral pes planus is more 
disabling than represented by the 10 percent evaluation.

At his November 1998 VA examination, the veteran reported 
chronic pain in his feet bilaterally.  He indicated that 
walking made his symptoms worse and was unable to walk in 
excess of 1/2 a block to 1 block without difficulty.  While 
radiological study of the feet was interpreted as showing 
mild bilateral pes planus, the clinical examiner described 
the pes planus as severe.  There was no pain or discomfort 
upon range of motion exercise and there was no additional 
limitation during the examination.  There was no objective 
evidence of painful motion, edema, instability, weakness, or 
tenderness during the examination.  There were no calluses or 
unusual skin breakdown.  Posture on standing, squatting, 
supination, pronation, and rising on toes and heels was 
normal.  There were no deformities noted.  There was no 
change noted in the weight bearing and non-weight bearing 
alignment of the Achilles' tendon.  The Achilles' tendon 
could not be corrected by manipulation and there was no pain 
upon manipulation.  The veteran had mild valgus of his right 
side, again noted as not correctable by manipulation.  

VA clinical records dated July 1999 showed a recent 
progression of the veteran's chronic renal failure with 
profound leg edema.  The edema was noted as also associated 
with discontinuance of diuretics.  February and March 2000 
records indicate that the veteran continued to have leg 
discomfort and pain as well as discomfort in his feet.  X-ray 
studies in March 2000 showed degenerative changes in the 
knees and ankles.  The assessment in March 2000 was that the 
symptoms were more consistent with painful neuropathy than 
vascular.  February 2000 MRI revealed moderate degenerative 
changes in the ankles.

At his April 2000 RO hearing, the veteran testified that the 
pain in his feet was progressively getting worse and the pain 
was present while sitting and walking.  He indicated that 
occasionally the pain goes away completely, but for short 
periods of time.  The veteran testified that his walking was 
limited to half a block and that his ankles swelled.  He 
indicated that his feet swell some, but to what extent he did 
not know.  The veteran described his pain as throbbing and 
burning.

The Board has evaluated the evidence summarized above, and 
must conclude that the preponderance of the evidence is 
against assignment of an evaluation in excess of 10 percent 
for the veteran's bilateral pes planus.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5276, a 10 percent evaluation is 
contemplated for moderate bilateral pes planus where the 
weight-bearing line is over or medial to the great toe, 
inward bowing of the tendo achillis, and where there is pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for bilateral pes planus where severe; objective 
evidence of marked deformity (pronation abduction, etc.), 
pain on manipulation, and accentuated use, indication of 
swelling on use, characteristic callosities.  Assignment of a 
50 percent evaluation, the highest available for bilateral 
pes planus, is contemplated for pronounced symptomatology 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  

The Board notes that although the examiner at the November 
1998 VA examination described the veteran's bilateral pes 
planus as severe, this description in itself if not 
persuasive in view of the findings of mild pes planus on 
radiological examination and the lack of clinical evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation, and accentuated use, indication of swelling on 
use, and characteristic callosities.  While the Board 
acknowledges that the veteran does indeed suffer impairment 
due to his pes planus, the preponderance of the evidence is 
against a finding that such impairment is more than moderate 
in degree.  As such, the current 10 percent rating adequately 
contemplates the current severity of this disability.  The 
Board also notes the presence of unrelated conditions such as 
peripheral polyneuropathy, chronic renal failure, and ankle 
problems which cause pain and edema in the lower extremities.  
Impairment due to such disorders is not for consideration. 

III.  Amebic Dysentery

The veteran contends that his amebic dysentery, which was 
contracted and treated during World War II, is more disabling 
than represented by the 10 percent evaluation.

At a November 1998 VA examination the veteran reported that 
since being diagnosed with amebic dysentery in 1945 he had 
continued diarrhea.  However, the veteran denied any 
hematochezia, melena, or any other sort of blood in his 
stool.  He reported that his symptoms come and go and he 
needed occasional treatment with anti-diarrheal medications.  
The veteran reported that recently his symptoms have worsened 
and he had loose stools approximately twice a day.  He also 
indicated that he had a history of prostate and bladder 
carcinoma in 1985 and since that time he had a stoma in his 
abdominal area.  The examination showed an abdominal stoma; 
otherwise he appeared in no apparent distress.  There was no 
abdominal distention and there were good bowel sounds in all 
quadrants.  There was no tenderness or distention noted.  
Clinical test was negative for any leukocytes, ova, or 
parasites.  The diagnosis was recurrent diarrhea; this, the 
examiner indicated, was related to chronic diarrhea from 
amebic dysentery.  

VA hospital records indicate that the veteran was admitted in 
December 1998 for complaints of shortness of breath with 
exertion and dizziness if he stood up too quickly.  The 
veteran reported having dark stools since starting iron.  
Past medical history indicated that the veteran was found to 
be Helicobacter pylori positive and had treatment; an 
esophagogastrodudenoscopy in December 1998 showed erosive 
esophagitis, a hiatal hernia, a pre-pyloric gastric ulcer, 
colonoscopy showed benign polyps; chronic diarrhea with 
approximately four to five stools per day; history of 
dysentery secondary to amoebiasis.  The veteran complained of 
one bout of emesis the day prior to admission, but denied 
hematemesis or coffee-ground emesis.  He complained of loose 
stools, which was chronic.  The veteran was observed for 24 
hours and a transfusion was administered.  February 1999 VA 
hospital records indicate that the veteran was treated for 
upper gastrointestinal bleeding in which the bleeding site 
was not identified, but veteran was reported stable with no 
further bleeding.  

VA hospital records and treatment notes dated May 1999 to May 
2000 indicate that the veteran was seen for persistent 
complaints of upper gastrointestinal bleed and diarrhea.  He 
was hospitalized in May 1999 and given transfusions, with 
laboratory studies pending.  Clostridium difficile and fecal 
leukocyte cultures were negative.  It was noted that the 
veteran had a past history of peptic ulcer disease with 
Helicobacter pylori, erosive esophagitis, hiatal hernia, and 
colonoscopy showing benign polyps.  May 2000 progress notes 
indicate that the veteran reported his diarrhea had improved.

At a November 1999 VA examination, the veteran reported that 
he typically had anywhere from two to three stools per day on 
a chronic basis and they were loose in consistency.  The 
frequency was variable and at times he would have four to 
five stools per day and over the past week averaged four to 
five stools per day.  Laboratory test showed no ova or 
parasites.  The examiner noted that the veteran's peptic 
ulcer disease and his rectal bleeding were not due to his 
service-connected amebic dysentery.  However, the 
relationship of his current diarrhea to his service-connected 
dysentery indicated that his diarrhea was multifactorial and 
the three primary contributing factors were his previous 
amebic dysentery, use of Prevacid medication, which was know 
to cause diarrhea, and hypergastrinemia which is a hormone-
secreting tumor which also was known to cause diarrhea.  The 
diagnoses were erosive esophagitis; large hiatal hernia with 
associated Cameron lesions resulting in iron deficiency 
anemia; exacerbation of underlying chronic diarrhea due to 
Prevacid in the past for which the veteran's medications were 
changed and was now on Prilosec.

At his April 2000 RO hearing, the veteran testified that he 
had constant diarrhea since he was discharged from service 
and had been hospitalized on several occasions.  The veteran 
indicated that he had to wear protective undergarments due to 
his diarrhea, which occurred five to 10 times a day depending 
upon what he ate.  The veteran reported blood in his stool, 
but indicated that he was told by his physician that it was 
due to his ulcer.  

The veteran is rated at the maximum evaluation for amebiasis, 
based on mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  38 C.F.R. § 4.114, Part 4, Code 
7321.  However, amebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
be rated on the scale provided for the latter.  Under the 
provisions of Diagnostic Code 7323, a 10 percent rating is 
warranted when the disorder is moderate, with infrequent 
exacerbations.  A 30 percent rating is warranted when the 
disorder is moderately severe, with frequent exacerbations.  
A 60 percent rating is warranted where severe; with numerous 
attacks a year and malnutrition, health only fair during 
remissions. 

The evidence of record clearly shows gastrointestinal 
problems over the past few years.  However, it appears that 
there are nonservice-connected disorders, including an ulcer, 
which have led to much of the symptomatology such as bleeding 
and resulting anemia.  Medical examiners have clearly 
disassociated the ulcer and other disorders from the chronic 
diarrhea which is due to the service-connected amebic 
dysentery.  Nevertheless, there is some suggestion in the 
medical evidence of frequent episodes of diarrhea.  While a 
medical examiner has indicated that other factors may be 
aggravating the diarrhea, it is not clear to what extent that 
the frequent exacerbations due to other factors can be 
differentiated from that due to the service-connected amebic 
dysentery.  There is some suggestion, in the Board's view, 
that the chronic diarrhea alone may result in a disability 
picture which more nearly approximates moderately severe 
impairment.  In such a case, the higher rating is to be 
assigned.  38 C.F.R. § 4.7.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a 30 percent rating is warranted under Code 7323.  

However, the clear preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 60 
percent have been met.  There is no showing that the amebic 
dysentery alone with the resulting chronic diarrhea has 
resulted in malnutrition or let to only fair heath.  The 
November 1999 VA examination showed the veteran to weigh 218 
pounds; the examiner described him as appearing well 
nourished without any evidence of malnutrition.  While the 
veteran has reportedly lost some weight at times, the record 
shows that it was in connection with the gastrointestinal 
bleed which is not service-connected. 

IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board is unable to find that there is an 
approximate balance between the positive evidence and the 
negative evidence to otherwise permit a favorable 
determination with regard to the pes planus claim or a more 
favorable determination than rendered herein with regard to 
the amebic dysentery issue.  38 U.S.C.A. § 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected bilateral pes planus is not warranted.  To this 
extent, the appeal is denied. 

Entitlement to a 30 percent rating, but no higher, for 
service-connected amebic dysentery is warranted.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

